DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claims 1-5, 7-12 and 14-17 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-5, 7-12, 14 and 16-17 are drawn to a method which is within the four statutory categories (i.e. process).   Claim 15 is drawn to a system which is within the four statutory categories (i.e. machine).  

Step 2A, Prong 1:
Claim 1 has been amended now to recite: 
“i) measuring one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects, wherein said markers M are selected from fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metallic and/or nutritional status from the list 1, 1a, 2, 2a, 3, 4, 4a, 5, 5a, 6, 6a, 7, 7a and 8,
ii) applying an adaptive Bayesian model on the one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects, 
iii) deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M, 
iv) measuring one or more additional values for one or more markers M in said subject or group of subjects, 
v) comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects”. 
These steps correspond to mathematical concepts, which is an abstract idea. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, limitations (i) to (vi) fall into the “mathematical concept” grouping of abstract ideas.



Claim 11 has been amended now to recite:
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient, wherein said markers M are selected from fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metallic and/or nutritional status from the list 1, 1a, 2, 2a, 3, 4, 4a, 5, 5a, 6, 6a, 7, 7a and 8,
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects, 
c. providing a recommendation that would address said nutritional requirements”
These steps correspond to certain methods of organizing human activities (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). For instance, a user can apply a statistical model on the measured data and making a determination on nutritional requirements in the subject by comparing the measurements to the individual reference ranges. 

Claims 2-5, 7-10, 12 and 16-17 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 2-5, 7-10, 12 and 16-17 recite the same abstract idea. Claims 2-5, 7-10, 12 and 16-17 describe further limitations providing individualized nutritional requirement for a patient. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
Therefore, claims recite abstract ideas.




Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. Claims do not recite any additional elements that integrate the abstract idea into a practical application. The claims are directed to applying a statistical model to determine a nutritional recommendation for a subject on a generic computing device. The current specification recites “The invention also contemplates a device, system or apparatus that provides a nutritional recommendation and/or a personalized nutrition management solution to a subject or group of subjects according to a method of the invention. For example, the method of the invention can run on any device that has a micro- processor, such as a computer, smartphone, tablet, wearable device, or internet server. Results may be returned in a fraction of a second even for the most complex situations.” on page 14, lines 22-27. 
Claims recite additional limitations beyond abstract idea, such as measuring metabolic markers from a subject, measuring additional values for one or more markers in the subject, which are insignificant extra-solution activities (mere data gathering).
 Claims have been amended to recite additional limitations beyond abstract idea correspond to insignificant extra-solution activities, such as claim 1 recites “vi) providing a foodstuff, beverage or supplement with a specific composition to the subject or group of subjects that would address said specific nutritional requirement of step v)”, claim 11 recites “d. providing a personalized nutrition management solution to said subject or group of subjects, said personalized nutrition management solution comprising a foodstuff, beverage or supplement with a specific composition to correct deviations of the measured metabolic and/or nutritional marker values that are outside of the individual reference ranges towards values which are back within the individual reference ranges”, both limitations  correspond to insignificant applications, which do not provide a practical application for the abstract idea (see MPEP 2106.05 (g)).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claims that can integrate the abstract idea into a practical application. 
The current claims and the specification recite “applying Bayesian model to derive individual distributions…” using a generic computing device and Bayesian model is a well-understood, routine and conventional activity known in the industry. Therefore, claims amount no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-5, 7-12 and 14-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Segal et al. (hereinafter Segal) (US 10,923230 B2).
Claim 1 has been amended now to recite a method to enable personalized nutrition through the individualization of nutritional requirements and nutritional guidance in a subject or group of subjects, said method comprising the steps of 
measuring one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects, wherein said markers M are selected form fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metabolic and/or nutritional status from the lists 1, la, 2, 2a, 3, 4, 4a, 5, 5a, 6, 6a, 7, 7a and 8 (Segal; col. 25, lines 36-54, col. 14, line 64 to col. 15, line 4, col. 20, lines 34-41), 
applying an adaptive Bayesian model on the one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects (Segal; col. 25, lines 36-54), 
deriving from said individual distributions some individual reference Z scores and individual reference ranges for a given specificity level of each marker M (Segal; col. 27, lines 28-53), 
measuring one or more additional values for one or more markers M in said subject or group of subjects (Segal; col. 27, lines 28-53), 
comparing said one or more measured values to said one or more individual reference Z score and individual reference ranges, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and ranges is indicative of a specific nutritional requirement in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53), and 
providing a foodstuff, beverage or supplement with a specific composition to the subject or group of subjects that would address said specific nutritional requirement of step v) (Segal; col. 12, lines 4-18-provide personally-based nutrition).  

Claim 2 has been amended now to recite the method of claim 1, wherein said one or more values of one or more markers M are measured from a human subject or group of human subjects (Segal; col. 21, lines 47-56).  

As per claim 3, Segal discloses the method of claim 1, wherein the presence or absence of a specific nucleotide sequence associated to a genetic polymorphism of said one orApplication No. 16/608,3594 Docket No.: 57CMES-KAI 1802PA Preliminay Amendment more markers M or specific physiological status in said subject or group of subjects is inferred from said one or more values in step i) (Segal; col. 21, line 57 to col. 22, line 8).  

As per claim 4, Segal discloses the method of claim 3, wherein the presence of an E2 variant of marker Apolipoprotein E in said subject or group of subjects is inferred from measured alpha-tocopherol levels (Segal; col. 19, line 63 to col. 20, line 11).  

As per claim 5, Segal discloses the method of claim 1, wherein a deviation of said one or more measured values from said one or more individual reference Z scores and individual reference ranges for a given nutrient and/or micronutrient and/or additional markers is indicative of a specific nutritional requirement in step v) (Segal; col. 33, lines 36-46).  

As per claim 7, Segal discloses the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists 1, 2, 3, 4, 5, 6, 7, and 8 (Segal; col. 14, line 64 to col. 15, line 4).  

As per claim 8, Segal discloses the method of claim 1, wherein said markers M are selected from metabolic and/or nutritional marker lists la, 2a, 4a, 5a, 6a, and 7a (Segal; col. 14, line 64 to col. 15, line 4).  

Claim 9 has been amended now to recite the method of claim 1, wherein said one or more values of one or more markers M are measured in one or more of blood, serum, plasma, red blood cells, white blood cells, urine, saliva, skin swab, hair, aqueous humour, or sweat (Segal; col. 3, lines 30-34).  

Claim 10 has been amended now to recite the method of claim 9, wherein said one or more values of one or more markers M are measured in blood (Segal; col. 3, lines 30-34).  

Claim 11 has been amended now to recite a method of maintaining personal nutrient and micronutrient levels in a subject or group of subjects, said method comprising 
a. applying a statistical method on measured metabolic and/or nutritional marker levels in order to derive an individual reference range for a given nutrient (Segal; col. 26, line 61 to col. 27, line 10), wherein said markers M are selected form fatty acids, amino acids, organic acids, minerals, hydrosoluble vitamins, liposoluble vitamins and other indicators of metabolic and/or nutritional status from the lists 1, la, 2, 2a, 3, 4, 4a, 5, 5a, 6, 6a, 7, 7a and 8 (Segal; col. 25, lines 36-54, col. 14, line 64 to col. 15, line 4, col. 20, lines 34-41),
b. comparing the measurements of one or more additional metabolic and/or nutritional marker values to their individual reference ranges in order to define nutritional requirements in said subject or group of subjects (Segal; col. 12, lines 4-18, col. 27, lines 28-53), 
c. providing a recommendation that would address said nutritional requirements (Segal; col. 12, lines 4-18), 
d. providing a personalized nutrition management solution to said subject or group of subjects, said personalized nutrition management solution comprising a foodstuff, beverage or supplement with a specific composition to correct deviations of the measured metabolic and/or nutritional marker values that are outside of the individual reference ranges towards values which are back within the individual reference ranges (Segal; col. 12, lines 4-18-provide personally-based nutrition).  

As per claim 12, Segal discloses the method of claim 11, wherein the statistical method is an adaptive Bayesian model (Segal; col. 25, lines 36-54).  

As per claim 14, Segal discloses a method of obtaining individual reference ranges for a human subject or group of subjects using an adaptive Bayesian model, wherein specific nutritional needs are identified based on said ranges, and wherein a foodstuff, beverage, or supplement with a specific composition that would fulfill those nutritional needs is provided to the subject or group of subjects (Segal; col. 25, lines 36-54).  

As per claim 15, Segal discloses a device, system or apparatus that provides a nutritional recommendation and/or personalized nutrition management solution to a subject or group of subjects in need according to the method of claim 1 (Segal; col. 4, lines 1-7, col. 12, lines 4-18).

As per claim 16, Segal discloses the method of claim 1, wherein the nutritional recommendation is selected from the group consisting of C205n3, cholesterol, Apo Al, vitamin D2H, carnitine, and/or vitamin A (Segal; col. 21, line 44 to col. 22, line 8).

As per claim 17, Segal discloses the method of claim 1, wherein the nutritional requirement is HDL (Segal; col. 12, lines 50-57).

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that the current claims are similar to Example 43 of the Guidance, and argues that the administration of the treatment of an non-steroidal agent capable of treating NAS-3. In response, Examiner submits that claim 2 of example 43 of the Guidance is found eligible under 35 USC 101, because this claim recites a limitation that has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify the patient as being nonresponsive to glucocorticoids, and the patient is then administered a treatment that is particular to that identified phenotype (i.e., a drug that is not a glucocorticoid or other steroid). This limitation provides a specific treatment for patient specific phenotype. Current claims, on the other hand, recites “providing a foodstuff, beverage or supplement with a specific composition to the subject or group of subjects that would address said specific nutritional requirement”, and this claim limitation is similar to the claim 1 of example 43, except that “providing a supplement etc.” is not same as “administering a treatment”. Providing supplement etc. is directed to handing out a supplement for the patient, which is different than administering a treatment to the patient, since administering a treatment means dispensing the drug for the patient. 
MPEP recites “The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” (see MPEP 2106.04(d)(2)). Similarly, the current claims recite “providing a foodstuff, beverage, supplement with a specific composition to the subject…” and corresponds to extra-solution activity. Therefore, the argument is not persuasive.
 Applicant argues that the current claims are similar to claim 5 and 6 of Example 29. In response, Examiner submits that these example claims found eligible since they provide the mixtures of not a “product of nature” exception. The Guidance recites “The mixture’s changed immunogenicity is a marked difference in functional characteristics as compared to the natural counterparts, and therefore the mixture is not a “product of nature” exception. Thus, the claim is not directed to an exception (Step 2A: NO), and qualifies as eligible subject matter.”. The current claims do not provide a product that is not a “product of nature”. Therefore, the argument is not persuasive.



Arguments about 35 USC 102 rejection:
Applicant argues that Segal does not teach “measuring one or more values of one or more metabolic and/or nutritional markers M from said subject or group of subjects” and “applying an adaptive Bayesian model on the zero, one or more values measured for the one or more markers M of step i) to derive individual distributions of expected values for each marker M in said subject or group of subjects”, and the instant claims evaluate the specific markers to determine a course of treatment. In response, Examiner submits that Segal teaches “The present inventors demonstrated the ability of the method of the present embodiments to provide personal predictions of a subject's response (e.g. glucose, cholesterol, sodium, potassium, calcium) that are tailored to the various collected parameters of the subject. The present embodiments thus provide a personally-based nutrition which is a significant improvement to the conventional empirically-based nutrition. The present embodiments can be used as means of primary prevention or reducing the risk of, for example, hyperglycemia in normal and susceptible individuals. The present embodiments provide biological and computational toolbox that incorporates the dietary habits and optionally also the genetics and/or microbiota of the subject in predicting his/her responses (e.g. glycemic response) to a variety of untested foods.“ in col. 12, lines 4-18.
Therefore, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626